Citation Nr: 1446743	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-04 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an effective date earlier than February 25, 2010 for the award of service connection for bilateral hearing loss and tinnitus.


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1971.  This matter is before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss and tinnitus, and assigned an effective date of February 25, 2010.  In the Veteran's February 2012 substantive appeal, he requested a Board hearing but subsequently cancelled his request.


FINDING OF FACT

The first communication from the Veteran expressing an intent to reopen his claim of service connection for bilateral hearing loss and tinnitus disabilities was received on February 25, 2010.


CONCLUSION OF LAW

An effective date prior to February 25, 2010 is not warranted for the award of service connection for bilateral hearing loss and tinnitus disabilities.  38 U.S.C.A.      §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2010 letter notified the Veteran of how VA determines the effective date for an award of service connection.  It is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

In a claim challenging the effective date of an award, the critical evidence is generally what was in the record when the award was made (and when it was received).  Generally, development of the evidentiary record is not indicated unless pertinent evidence constructively of [but not associated with the] record is identified.  The appellant has not identified any evidence pertinent to the instant appeal that is outstanding.

Moreover, the Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  The VCAA does not affect matters on appeal, as here, where the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

Legal Criteria and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

The Veteran asserts that an effective date earlier than February 25, 2010 is appropriate for the grant of service connection for bilateral hearing loss and tinnitus.

A review of the procedural history of this claim is relevant.  The Veteran filed his original claim for service connection for bilateral hearing loss and tinnitus in July 2000.  That claim was denied by a rating decision in April 2001.  The Veteran submitted a timely notice of disagreement with that decision and a statement of the case was issued.  However, the Veteran did not submit a timely substantive appeal.  The Veteran was notified of that decision and of his appellate rights at that time and did not seek appellate review.

In September 2002, the Veteran attempted to reopen his claims for bilateral hearing loss and tinnitus.  The RO again denied the claims in a January 2003 rating decision.  The Veteran filed a timely substantive appeal and these matters came before the Board.  In a March 2006 decision, the Board denied the reopening of a claim for service connection for tinnitus and remanded the matter of service connection for bilateral hearing loss to allow the Veteran to submit additional evidence.  No additional evidence was received and in March 2007, the Board denied the reopening of the claim for service connection for bilateral hearing loss.  The Veteran was notified of that decision and of his appellate rights.  He did not seek appellate review and the decision became final.  38 U.S.C.A. § 7105.  

The Veteran then filed a claim to reopen his claims for service connection for bilateral hearing loss and tinnitus on February 25, 2010.  The August 2010 rating decision on appeal awarded the Veteran service connection for bilateral hearing loss and tinnitus.  In his November 2010 notice of disagreement (NOD), the Veteran stated that he is entitled to an earlier effective date because VA should have ordered an examination when he first filed his claim for service connection for bilateral hearing loss and tinnitus, and that by failing to do so, VA did not uphold its Duty to Assist.

Since the grant of service connection in this case (in 2010) was based on a reopened claim upon receipt of new and material evidence, the effective date in this case must be assigned based on the provisions of 38 C.F.R. § 3.400(q)(ii) and (r), which stipulate that the effective date will be either the date when the reopened claim was received (February 25, 2010), or the date entitlement arose, whichever is later.

Thus, the critical question in this matter is when the Veteran first filed a claim to reopen. The Board again notes that there is a final decision dated in March 2007, which is a bar to an award of service connection prior to that date.  38 U.S.C.A. § 7105.  After the March 2007 decision became final, the first relevant communication in the record from the Veteran was received on February 25, 2010.  The Veteran does not dispute that this is the date of his request to reopen his claim.  Accordingly, VA is precluded from granting an effective date for these awards of service connection prior to that date.  In light of the foregoing, the claims for an earlier effective date for the grant of service connection for bilateral hearing loss and tinnitus disabilities must be denied because the RO has already assigned the earliest possible effective date provided by law (given the undisputed facts in this case).  The law is dispositive in this matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to February 25, 2010 for the award of service connection for bilateral hearing loss and tinnitus is denied.

____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


